DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
2.	Claims 1, 3, 10, 11 and 22-35 are pending.
	Claim 2 has been cancelled.
	Claims 1, 22, 25 and 26 have been amended.
	Claim 35 has been added.
	Claims 1, 3, 10, 11 and 22-35 are examined on the merits.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	Claims 22 and 26 no longer recite the limitation "the specificity" in lines 3 and 1, respectively, see Amendments to the Claims submitted May 24, 2021.  	

5.	Claims 25 no longer recite the limitation "the sensitivity" in line 1, see Amendments to the Claims submitted May 24, 2021.  

Claim Rejections - 35 USC § 101
6.	The claimed invention as amended is no longer directed to patent eligible subject matter, see Amendments to the Claims submitted May 24, 2021. Based upon an analysis with respect to the claim as a whole, claim(s) 26-34 do recite something significantly different than a judicial exception.  Claim 2 has been cancelled.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 3, 10, 11, 22-25 and new claim 35 do not recite something significantly different than a judicial exception.  Claim 2 has been cancelled.
	Applicants recite claim 1 and argue steps including “determining” and “administering” facilitate an application of the relationship between the steps and the judicial exception, see bridging paragraph on pages 7 and 8 of the Remarks submitted May 24, 2021. The judicial exception is the relationship and characterization of transthyretin, apoplipoprotein A1, transferrin, -2 microglobulin, CA 125 II and IL-6 in a subject’s biological sample and said subject designated at being at risk for ovarian cancer based on amounts/values in a subject’s sample.  

	Applicants further recite new claim 35 and preemptively argue “none of the references cited…[teach] analysis of the claimed marker set and further argue how an art reference, Bertenshaw does not rank IL-6 as the top 9 markers nor [teach] or [suggest] the use of IL-6 in combination with the 5 markers of the OVA1 kit in a method as claimed”, see paragraph bridging pages 9 and 10.  Applicants continue this line of argument noting Bertenshaw teaches seven preferred biomarker panel, as well as additional preferred biomarker panels that do contemplate the use of IL-6 as a preferred marker, see pages 10 and 11.
	Applicants conclude the claimed methods with the marker set including transthyretin, apolipoprotein A1, transferrin, -2 microglobulin, CA 125 II and IL-6 is not well-understood, routine, or conventional for improving the sensitivity of the claimed method and accordingly “the claimed six markers unexpectedly improve the sensitivity of the claimed method compared to the analysis of transthyretin, apolipoprotein A1, transferrin, -2 microglobulin, CA 125 II”, see pages 10 and 11.  Applicants’ points of view, as well as their arguments have been carefully considered but are not found persuasive. 
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to methods which are one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claims 1, 2, 10, 11, 22-25 and new claim 35 describe the relationship between the level of IL-6 with the 
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  While claim 1 and claim 35 attempt to rely on or use the exception here with the amendment introducing a treatment, these claims do not integrate the law of nature or judicial exception into a practical application. In particular, “…not prescribing a treatment” as noted in claim 1 (last two lines) or “…will not be prescribed a treatment…” as set forth in claim 35 (last two lines) is essentially not doing anything, there is a lack of action.  One of ordinary skill in the art determines (a mental step) the IL-6 level is lower than the cutoff one for all intents and purposes does not do anything.  Moreover, once you have the information regarding the subject’s IL-6 level is lower than 5.0 pg/mL,that is it.
Step 2B:  There is no inventive concept present in the claims.  The steps of analyzing the level of expression of the six candidate ovarian biomarkers is established by well understood, routine conventional methods (see prior art within), and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps 
	The rationale for this determination is explained below:
Applicants continue to cite a patent ineligible method, wherein IL-6 is detected in a biological fluid sample, in which an individual has been identified as at risk for ovarian cancer or having ovarian based on the assessment of transthyretin, apolipoprotein A1, transferrin, -2 microglobulin, CA 125 II amounts and selecting the biological fluid sample for measuring IL-6 levels based on the amount of the said five biomarkers  and measuring IL-6 in sample and if the subject’s IL-6 level is greater than 5.0 pg/mL administer a treatment comprising surgery, one or more chemotherapeutics agents or one or more additional test to the subject and if the subject’s IL-6 is lower than 5.0 pg/mL one does not prescribe a treatment. The claims continue to describe a relationship between the amounts of the five said biomarkers, a particular amount of measured cytokine, IL-6 in a biological sample and identifying an individual as having ovarian cancer in a subject’s test sample.  Specifically, claim 1 reads on two embodiments, (1) when IL-6 levels are greater than 5.0 pg/mL, measure 5 biomarkers, select sample based upon amount of 
There is clearly a correlation between the five candidate ovarian cancer biomarkers listed in claims 1, 22 and 35 with IL-6 and one having ovarian cancer and the biological sample being malignant or not.  The relation is a consequence of the ways in which the five proteins and the cytokine are produced/processed by the body-entirely natural processes. Claims that describe the relation sets forth a natural law.  The limitations, which Applicants state are additional elements are insufficient to transform the identified natural law into a patentable process.  The method for making such determinations were well known in the art and these activities are not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law.  The rejection is maintained based on the analysis and reasoning set forth herein.
The judicial exception is the relationship and characterization of transthyretin, apoplipoprotein A1, transferrin, -2 microglobulin, CA 125 II and IL-6 in a subject designated at being at risk for ovarian cancer based on amounts/values in a subject’s sample.  This method does not yield transformative information or amount to more than practical application of the information provided by the measuring step.  Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The rejection of claims 1, 3, 10, 11, 22-34 and new claim 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scambia et al. (Int. J. Cancer 57(3): 318-323, May 1994), and further in view of Abraham (Community Oncology 7(6): 249 and 250, June 2010), Fung et al., WO 
	The instant rejection relies on a combination of references that do not include Bertenshaw. Applicant simply states “Applicant respectfully submits that the present claims are not obvious in view of Bertenshaw, Scambia, Abraham, Fung, Abe”, see last paragraph on page 13 of the Remarks.  Given the lack of arguments addressing the combination of references set forth herein the rejection is maintained and made. 
	 Scambia teaches a method of measuring IL-6 in serum from patients suspected to have gynecological tumors and healthy women, see abstract and “Patients” section on page 318; and Table 1 on page 319.  Normal healthy women had serum IL-6 levels within the range of 1.9-6pg/ml, whereas increased IL-6 serum levels were related to the presence of ovarian cancer and sensitivity can be determined, see abstract; and Results beginning on page 319.  Scambia also teaches implementing surgery and chemotherapy, see page 318, paragraph before Serum…section; and Post-operative evaluation section beginning on page 319.
Scambia does not teach the disclosed method further measuring transthyretin, apolipoprotein A1, transferrin, -2 microglobulin and CA 125 II within the subject’s sample, as well as these biomarkers were measured by ELISA, immunonephelometry and electrochemiluminsescence and specificity and sensitivity for a diagnostic method was evaluated.  Scambia also does not teach the subjects tested were post-menopausal or pre-menopausal women.
	However, Abraham teaches the OVA1 test for evaluating five proteins, transthyretin, apolipoprotein A1, transferrin, -2 microglobulin and CA 125 II in serum from pre-menopausal prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers, see all references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by all the references “protein-based biomarkers and [biomarker] combinations ...are useful in qualifying ovarian cancer status in a patient", see abstracts of Fung and Scambia; and all references herein.  






	Applicants argue Bertenshaw teaches preferred numbers of biomarker panels for specific stages of ovarian cancer (Stages I, III, IV and Stage H) and how none of these preferred panels contemplate the use of IL-6 as a preferred marker or teach the specific claimed combination of biomarkers, see page 12 of the Remarks submitted May 24, 2021.  Applicants further argue “Bertenshaw has analyzed the contribution of each marker within the 5 marker set of the OVA1 kit toward sensitivity and specificity and found that CA-125 alone contributed to the classification power.  ‘Interestingly, with these samples, at a specificity of 32.9%, CA-125 alone had a sensitivity of 98.0%. This indicated that the additional OVA markers contributed little, if any, to the overall classification.’”, see page 12 of the Remarks, 3rd paragraph. Moreover, Bertenshaw does not arrive at the unexpected teachings of Applicant, wherein the combination of OVA1 markers with IL-6 unexpectedly increases the specificity illustrated in the Table within Example 2 on page 18 of the Specification.
	In conclusion, Applicants note the teachings of Scambia, Abraham and state with respect to Fung and Abe’s teachings “…are predicated on combination with the underlying teachings of Bertenshaw, Scambia, and Abraham” and “Fung and Abe do not cure the deficiencies of Bertenshaw, Scambia, and Abraham”, see page 13.  

The several “preferred marker panels” Applicants remark upon make clear the required testing and assaying that was required to guide one of ordinary skill in the art to arrive at the claimed invention.  Bertenshaw taught all 6 of the biomarkers.  Bertenshaw also taught preferred biomarker panels based on different and specific stages of ovarian cancer. The instant claims do not read on required stages of ovarian cancer that must be assayed.  The instant claims read broadly on ovarian cancer.
And while Applicants continue to address how IL-6 is an inferior ovarian, Applicants are reminded the assay parameters listed in Scambia are different and distinct from the claimed invention, wherein five additional candidate biomarkers are assessed.  Accordingly, the difference in test parameters, candidate biomarkers and patient population should be taken into account. For these reasons herein and of record the rejection is maintained. 
Bertenshaw teaches a method of predicting the ovarian cancer status of a subject comprising determining the concentration of biomarkers, including interleukin-6 (IL-6), transthyretin (TTR), apolipoprotein Al, CA125, transferrin and beta-2 microglobulin in a biological fluid from the subject using an OVA1 panel, ELISA and chemiluminescence, see Figure 15 on sheet 25; page 2, sections 0017 and 0018; page 3, sections 0022 and 0030; page 22, section 0124; and page 24, section 0138. Biological fluids included serum and plasma from both pre- and postmenopausal women, see Figure 16 on sheet 26; page 2, section 0017; page 7, section 0084; and page 32, section 0200. The taught method evaluated a change in the level of the biomarkers as compared with a control group of patients who do not have ovarian cancer, see page 2, sections 0017 and 0018.

Bertenshaw does not teach the disclosed method further measuring particular taught markers by immunonephelometry and electrochemiluminsescence, the IL-6 cutoff value is about 5.0 pg/ml and a biomarker score was calculated.  Bertenshaw also does not teach the subjects tested were cutoff values were determined by a learning algorithm.
	However, Scambia teaches a predetermined cut-off of serum IL-6 was 6pg/ml, see abstract; and page 319, 1st column, 1st full paragraph.  This level is about 5.0 pg/ml.  Moreover, Fung teaches software products that comprise data comprising measurement of multiple ovarian biomarkers and able to compute a classification algorithm using a linear regression formula, as well as learning algorithms, see page 5, section 0022; page 25, section 0095; section 0117 bridging pages 30 and 31; and page 31, section 0120.  Abe teaches immunoassay methods such as ELISA, immunoephelometry and electrochemiluminescence immunoassay (ECLIA method) for specific expression analysis, see page 2, section 0031.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the teachings of all references because they read on determining the presence of a gynecological tumor with the analysis of expression of tumor markers, see all references.  One of ordinary skill 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
30 July 2021